566 S.E.2d 480 (2002)
STATE of North Carolina
v.
Carlton Dale WALL.
No. 125P02.
Supreme Court of North Carolina.
June 27, 2002.
Carlton Dale Wall, Pro Se.
Daniel P. O'Brien, Assistant Attorney General, R. Stuart Albright, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant Pro Se in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2002."
Upon consideration of the petition filed by Defendant Pro Se in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2002."